The following opinion was filed November 7, 1899:
Marshall, J.
As we view the record on this appeal, a decision of the question of whether the evidence warrants *219the verdict is all that is required. Such evidence is nearly all circumstantial. The undisputed facts are substantially as follows:
The deceased, Clarence S. Griffin, at the time of his death, resided with his family, consisting of his wife and stepdaughter four and one-half years of age, in the second story of a dwelling house in the city of Superior, Wisconsin, which was occupied on the first floor, partly by William Butler and family and partly by Louis Burgraff and family. The Griffin kitchen was in the front part of the house at the right of the front entrance. From it there was an outside door leading to a back stairway, the foot of which reached to about the location of the door of the Butler kitchen. There was also a door between the Griffin kitchen and their dining room back of such kitchen; also a door connecting such dining room with a bed room used by the family for sleeping apartments, such room being at the left of the dining room as the latter was approached from the kitchen. There was a commode near the bed-room door inside such room at the right of the entrance, in the drawer of which the deceased customarily kept a revolver when it was not on his person. He always placed it there evenings after his return from his day’s labor, if he had carried it during the day.
About 9:15 on the evening of December 14, 1894, the Griffin family all being at home, and the women occupants of the lower part of the house having retired for the night, footsteps were heard in the upper kitchen as of some person moving hurriedly across the floor. Immediately thereafter Mrs. Griffin left such kitchen by the back stairway, taking with her, or followed by, the little girl, and closed the door behind her. She ran quickly down such stairway, and in a nervous and excited manner rapped sharply at Mrs. Butler’s kitchen door. About the time the circumstances just related were occurring, a person passed from the Griffin dining room *220into the bed room and there disturbed some furniture, creating a noise distinctly heard by those occupying the apartments below, then passed rapidly back from the bed room through the dining room into the kitchen and to the back door thereof, which he noisily opened and swung back,, apparently, so as to forcibly strike the wall, then crossed the room from the location of such door to a point near the door leading to the front hall, making a noise in his course something like that caused by turning over a chair, which was immediately followed by the report of a pistol in the room, then by a sound as if of a body falling on the floor, and then by human groans and a noise as of the beating of feet on the floor. The report of the pistol and the signal given by Mrs. Griffin of her presence at Mrs. Butler’s door occurred at about the same instant. Mrs. Butler responded to such signal by opening her door. Mrs. Griffin, apparently much excited and frightened, inquired for milk for her little girl, then passed into Mrs. Butler’s apartments, exclaiming almost immediately that she was afraid her husband had shot himself. She then cried and appeared to be in great mental distress. She made no further mention of desiring milk for the child, but clasped her hands, continued to cry, and again exclaimed, “ He shot the revolver and' I am afraid he has shot himself.” She did not go to her husband then or after-wards till some time the next day and after he had been removed to the hospital. No one was in the Griffin apartments but the deceased from the time Mrs. Griffin left them as related till about five minutes after the shot was heard, when several persons went there and discovered the following conditions of things: The back entrance door to the kitchen was partly open, the dishes were on the table about as they were left at the last meal, a light,was in the kitchen, and a chair was partly turned over on the floor. The commode drawers, or one of them, was pulled entirely or partly out. On the side of the room nearly opposite such back door, *221Griffin lay as if Re had fallen backward against the wall, then slid down, leaving his head and shoulders against the wall, and his limbs nearly straight out on the floor towards the center of the room, with his hat on the floor between them. There was a bullet wound in the right side of his head a little above and about midway of a line drawn from the eye to the center of the ear, An upturned chair was a short distance away from him. His hands were by his side and he was moving them and his feet convulsively. His revolver was by him on the floor, partly under his legs and a little towards the left side, and near it was a revolver case in which it was customarily kept. There were no powder marks on the head. The revolver showed that it had been recently discharged. The man died the next day without having regained consciousness.
A post mortem examination was made which revealed the following facts: The bullet passed into the head nearly at right angles with the side. It ranged slightly upward and lodged against the opposite table of the skull and was somewhat flattened. The inner table of the skull where the bullet entered was considerably fractured, pieces of it having been driven into the brain substance, which, on that side of the head, was much lacerated, disorganized, and congested with blood. There was no evidence observed of powder, fire, or smoke having been projected into the brain, nor any ■external indication of fire, smoke, or powder. The evidence tended to show that the revolver, when discharged, must have been held at least eight inches from the head to ac•count for the absence of discoloration on the surface in the vicinity of the wound, or that it was held firmly against the head. The latter situation at the time the pistol was discharged, while it would account for absence of external evidence, would suggest the presence of internal evidence of fire, powder, and smoke having been forced into the brain; but, as before stated, no such evidence was discovered. The *222man did not die till about twenty hours after he received the wound, and the autopsy was not made till some time after death. The brain Substance was very badly lacerated, disorganized, and discolored by blood, so as to account, in a measure, for the absence of discoloration by smoke, powder, or fire, and of any other evidence of the presence of any foreign substance in the brain, except the bullet and pieces of bone carried in by it, other than the general disorganized condition of the brain substance on the side of the head where such ball entered.
There was evidence of experts to the effect that if a pistol be discharged with the muzzle pressed firmly against the head, there may be no evidence of fire, powder, or smoke, externally or internally. There was also expert evidence to the contrary, some of it by persons who had never seen such a case. There was evidence of a person to the effect that he had seen,just such an occurrence, and that there was no external evidence of fire, powder, or smoke. There was also evidence of actual tests made with the revolver which caused the death of Griffin, showing that a shot from it would burn cotton batting but slightly if at all more than three or four inches away, but would produce powder marks on tissue paper twelve or fourteen inches arpy There was no evidence to create even a suspicion that any human agency was concerned in firing the shot which killed Griffin, other than that of himself.
Now looking at the circumstances and evidence related, leaving out of view all evidence tending to show motive for self-destruction, because there was ample room to find both ways on that subject, can an appeal to common sense and common experience, as to where the truth lies, result in any other response than that Griffin committed suicide ? That is the question. If it may reasonably be answered in the negative, the judgment appealed from cannot be disturbed.
It is said that the legal presumption is that the circum*223stance which caused Griffin’s death was the result of accident or some outside human agency, and that is true. But. it is a rebuttable presumption and easily yields to physical facts clearly inconsistent with it. The highest crime known to the law may be established, overcoming the legal presumption of innocence, by circumstantial evidence alone; and so may an essential fact, and more easily, within the rules of law and of reason, in a civil case. What circumstances were there here to support the presumption of accident or outside agency ? None resting in reason, must be the answer. We say that confidently. Different minds cannot reasonably come to different conclusions from the evidence on that subject. The fact, established with as much certainty as one can be by circumstantial evidence, that there was no one in the room with Griffin when the shot was fired, and that it did not come from outside the building, overcomes the presumption of human agency other than that of Griffin, so as to leave no reasonable hypothesis upon which it can stand. The further fact, established with the same certainty, that the pistol was held at right angles with the head when discharged, and that the deceased was standing upright, as indicated by the manner in which he lay when found, destroys utterly the presumption of accident because of the impossibility, say nothing of improbability, of the firearm getting, by any other means than that of design, into the requisite position to cause the wound as it was caused. ■ So all presumptions in plaintiff’s favor are rebutted by the physical situation. True, Mrs. Griffin testified that all was calm in the household when she left the room; that, she and her husband had passed a pleasant evening playing cards; that when she left the room there was nothing unusual in her husband’s conduct, and that he did not have his hat on; but that is so overcome by the undisputed facts and facts established beyond controversy,— notably, that when Griffin was discovered after the shooting his hat was on the *224floor between bis outstretched legs, that unusual noises were beard in the Griifln apartments, indicating excitement on the part of the occupants from.just before Mrs. Griffin left ■the room till the shot was fired, that she left her kitchen in & state of excitement and fright, which increased -when the shot was fired, the situation and her condition causing her to exclaim, “ He shot the revolver, I am afraid he has shot himself,” or words to that effect, and her subsequent conduct — as to produce conviction to a moral certainty that her description on the trial of the condition of things in her kitchen when she left it is not true. The fact in that regard was established so conclusively as to leave no ground for a reasonable inference to the contrary. All the reasonable probabilities are one way.
What have we left but a multitude of circumstances, all pointing to and consistent with the theory of suicide and inconsistent with any other reasonable theory? Nothing that can be found in the record, in our judgment. If it could be said that the evidence does not point that way so strongly but that there is yet room for a reasonable inference inconsistent with it, the case was for the jury, and since the trial court, who saw the witnesses and heard all the testimony, decided that there was such room, this court should lean towards supporting that decision in a case of fair doubt on the question. Powell v. Ashland I. & S. Co. 98 Wis. 35; Hennessy v. Douglas Co. 99 Wis. 129; Dewey v. C., M. & St. P. R. Co. 99 Wis. 455. Neither of such circumstances exists here. The jury could not have said, as men, that the circumstances- did not show suicide so as to leave no reasonable probability to the contrary; therefore it was not permissible for them to say it as jurors and have that stand as a verity in the case. The court should have granted the motion to direct the verdict, and, failing in that, should have set the verdict aside and granted a new trial.
*225We are not unmindful of the fact that there are numerous adjudications in cases of this kind where there is reason to say that courts have allowed a finding to be made by a jury and to stand on mere conjecture in regard to death having been produced by some other circumstance than that of suicide, seemingly overlooking the salutary rule that there is a limit beyond which a jury cannot go,— the line of reasonable probability,— and that such rule is as inflexible as any in our jurisprudence. Hyer v. Janesville, 101 Wis. 371. Several of the cases referred to are cited to our attention to support the judgment appealed from. The same class of cases were confidently relied on by plaintiff in Rens v. N. W. Mut. R. Asso. 100 Wis. 266, but the court declined to follow them. The particular circumstance there relied upon to carry the case to the jury was absence of powder smoke or fire marks upon the head. This court, by Mr. Justice WiNsnow, said ‘there is but one reasonable inference that can be drawn from the evidence; that to attempt to draw any other would amount to a pitiable stultification of the reasoning powers.’ True there was no autopsy in the Hens Gase, but that, is not regarded as materially discriminating the case from this, since the death of Griffin did not occur for a considerable length of time after the wound was received, and thq post mortem examination was delayed for some time after that and" took place when the condition of the brain was such as to render a careful examination of it, for evidences of powder and smoke, not very certain to result in discovering the exact truth. Then again, it is in evidence that such an examination is by no means infallible, and the adjudications are to the same effect..
A careful examination of the cases to which we are referred, and which are relied upon to support the judgment, shows uniformly some circumstance or circumstances reasonably inconsistent with suicide which are not found in this case. In Stephenson v. Bankers' L. Asso. (Iowa), 79 N. *226W. Rep. 459, which, is probably as strong a case as can be-referred to, it was said that the direction of the bullet and position of the body were, or might reasonably be considered, inconsistent with the theory that the deceased' fired the shot. In Walcott v. Metropolitan L. Ins. Co. 64 Vt. 221, absence of powder marks under the peculiar circumstances of the case was deemed sufficient to carry the case to the jury, relying on 3 Whart. & S. Med. Jur. (4th ed.), § 287, as to the probable appearance of gunshot wounds where a shot has-been fired with the muzzle of the gun in close proximity with the body. Experience shows and adjudged cases as-well, as before indicated, that the Wharton theory is not very reliable in case of a shot being fired by a modern revolver. In Beckett v. N. W. M. A. Asso. 67 Minn. 298, the-body of-the deceased was found in an out of the way place where he might easily have been murdered by some person and then his body so arranged as to indicate self-destruction. We could go on through all the cases cited and show that while the courts, in some of them at least, appear to have permitted conjecture to prevail over reason, in no case do-the facts point to suicide so as to exclude every other reasonable hypothesis as clearly as in the one before us.
We have discussed the question for decision at much greater length than was necessary in order to reach a satisfactory conclusion and state clearly the reasons therefor, but the subject is of sufficient importance to render all that has. been said quite proper. It is considered that the evidence shows that Griffin intentionally destroyed his life, that such fact appears with such clearness as to leave no room for any other reasonable hypothesis, that the motion for the direction of a verdict should have been granted, and failing: in that, the court should have set aside the verdict ancl granted a new-trial. In reaching this conclusion full effect, has been given to all legal presumptions in plaintiff’s favor, and the rule that the burden of proof was on the defendant *227to satisfy the jury, by a preponderance of the evidence, that Griffin died by suicide. The judgment must be reversed and the cause remanded for a new trial.
By the Court.— So ordered.